DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Oct. 14th, 2021. has been entered.

 	This action is in response to the amendments filed on Sept. 17th, 2021. A summary of this action:
Claims 1-4 have been presented for examination.
Claims 1-4 have been amended
The drawings are objected to
Claim 1 is objected to for informalities 
Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite 
Claims 1-4 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of a mental process without significantly more. 
Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al., “Augmented Reality-assisted Intelligent Window for Cyber-Physical Machine Tools”, Apr. 2017 in view of Wang et al., “Prediction of cutting forces in helical milling process”, 2012
This action is non-final

Response to Arguments/Amendments
Regarding the claim amendments
The Examiner notes that the present claim amendments are not, as per 37 CFR 1.52(a)(1)(v): “presented in a form having sufficient clarity and contrast between the paper and the writing thereon to permit the direct reproduction of readily legible copies in any number by use of photographic, electrostatic, photo-offset, and microfilming processes and electronic capture by use of digital imaging and optical character recognition”.

Regarding the § 101 Rejection
	The rejection is maintained, and the Examiner has clarified the rationale for the rejection below.

Applicant Submits (Remarks, pages 5-7): “Applicant respectfully submits that independent claim 1 has been amended to include elements of a machining simulation apparatus that is configured to perform a machining simulation in a machine tool that produce a certain effect or result. Thus, Applicant respectfully submits that independent claim 1 now includes additional
elements of the machining simulation apparatus and the machine tool that impose
structural limits on the scope of the independent claim, and as such, the subject matter
recited in amended claim 1 amounts to significantly more than a judicial exception...”

Examiner’s Response: 
	The Examiner respectfully disagrees. 

	As per MPEP § 2106.05(h):  “For instance, a data gathering step that is limited to a particular data source (such as the Internet) or a particular type of data (such as power grid data or XML tags) could be considered to be both insignificant extra-solution activity and a field of use limitation.” – the argued limitations are merely limiting the data gathering steps to a particular data source/type of data i.e. data for a particular machine – wherein this is also considered as merely generally linking the judicial except to a field of use/technological environment. 
To clarify, as discussed in MPEP §2106.05(b) for a “Particular Machine”: “It is noted that while the application of a judicial exception by or with a particular machine is an important clue, it is not a stand-alone test for eligibility...[Subsection II] Integral use of a machine to achieve performance of a method may integrate the recited judicial exception into a practical application or provide significantly more, in contrast to where the machine is merely an object on which the method operates, which does not integrate the exception into a practical application or provide significantly more. See CyberSource v. Retail Decisions, 654 F.3d 1366, 1370, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011)... See, e.g., Versata Development Group v. SAP America, 793 F.3d 1306, 1335, 115 USPQ2d 1681, 1702 (Fed. Cir. 2015) (explaining that in order for a machine to add significantly more, it must "play a significant part in permitting the claimed method to be performed, rather than function solely as an obvious mechanism for permitting a solution to be achieved more quickly")... [Subsection III] Use of a machine that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not integrate a judicial exception or provide significantly more. See Bilski, 561 U.S. at 610, 95 USPQ2d at 1009 (citing Parker v. Flook, 437 U.S. 584, 590, 198 USPQ 193, 197 (1978)), and CyberSource v. Retail Decisions, 654 F.3d 1366, 1370, 99 USPQ2d 1690 (Fed. Cir. 2011)...”
See the rejection below for more clarity.

Regarding the § 103 Rejection
	In view of the amendments, the rejection is withdrawn and new grounds of rejection are set forth below as necessitated by amendment.
Applicant’s arguments with respect to claim(s) 1-4 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The claims are given their broadest reasonable interpretation in view of the instant specification by a skilled person in the art.
Dependent claim 2 recites “at least any” – the term “any” conveys, under the BRI, zero or more, i.e. that dependent claim 2 includes embodiments with zero of the elements in the 

Drawings
The drawings are objected to because the drawings are not produced with solid black lines.  As such, the figures are not clearly legible, and hence are objected to. 
See figures 2-3 – the text in these figures is not clearly legible, e.g. the axes labels in figure 2 as well as the values on the axes on not clearly legible, nor is the text in figure 2 e.g. the text shown in # 54 and the text in # 58. 
See 37 CFR 1.84: (a) Drawings. There are two acceptable categories for presenting drawings in utility and design patent applications. (1) Black ink. Black and white drawings are normally required. India ink, or its equivalent that secures solid black lines, must be used for drawings;
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the 

	
Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 recites, in part: “A machining simulation apparatus, which is a computing apparatus, configured to perform a machining simulation in a machine tool” – the recitation of “in a” is objected to as this appears to indicate that the machining simulation is performed “in a machine tool”, however this is not what the specification conveys – see figure 1
 The Examiner suggests amending the claim to be “perform a machining simulation of a machine tool”, or the like 
Claim 1 recites, in part in the preamble: “..., the machine tool, which is controlled by a machine controller...” – this lacks a transition phrase from the prior limitation
The Examiner suggests amending the claim to be: “, wherein the machine tool, which is controlled by a machine controller...”
Claim 1 recites, as part of the preamble: “A machining simulation apparatus, which is a computing apparatus....the apparatus comprising:” – it is unclear as to which apparatus this is referring to
The Examiner suggests amending the claim to recite: “and wherein the machining simulation apparatus comprises:”


Claim Interpretation - § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Such claim limitation(s) is/are: 
a machining simulation execution unit...wherein the machining simulation is performed by the machining simulation execution unit, which is a processing unit with an input of at least one of a position command and a position detection value,... 
In other words, the “machining simulation execution unit” is configured to perform a “machining simulation...with an input of at least one of a position command and a position detection value...”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The following claim limitations invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.
a machining simulation execution unit.
See pages 7-9 in the instant specification, and figure 1 – the specification does not disclose the corresponding structure, material, or acts for performing the entire claimed function 
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of a mental process without significantly more. 

Step 1
		Claim 1 is directed towards the statutory category of an apparatus.
	
Step 2A – Prong 1
	The claims recite an abstract idea of a mental process. See MPEP § 2106.04(a)(2).

The mental process recited in claim 1 is:
	...perform a machining [evaluation] in a machine tool by controlling a relative position between a tool model and a material model to perform a machining of the material model with the tool model, ...  
wherein the machining  [evaluation] is performed by the machining  [evaluation] execution unit, ...such that a past actual operating state of the Page 2 of 12machine tool is reproduced in the machining  [evaluation] 
...the tool model that imitates a tool and the material model that imitates a workpiece material, to execute the machining  [evaluation] according to the machine tool 
Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper but for the recitation of a generic computer component. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the "Mental Process" grouping of abstract ideas. A person would readily be able to perform this process either mentally or with the assistance of pen and paper. See MPEP § 2106.04(a)(2).
As such, the claims recite a mental process.

Step 2A, prong 2
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 

The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f), wherein this includes “Use of a computer or other machinery in its ordinary 
	A machining simulation apparatus, which is a computing apparatus, configured to...
	...simulation...
	a log data storage unit, a simulation range specification unit, a machining simulation data storage unit, a machining simulation execution unit, a machining simulation display unit, and a log data display unit, 
...which is a processing unit...
with the log data storage unit, ...configured to receive and store log data...
machining simulation data storage unit, which is configured to store information on the ...
and a result of the machining simulation is displayed on the machining simulation display unit, 
	...
wherein the machining simulation display unit is configured to display a manual operation history corresponding to the machining simulation

See MPEP § 2106.05(b): “Use of a machine that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not integrate a judicial exception or provide significantly more.”
“For instance, a data gathering step that is limited to a particular data source (such as the Internet) or a particular type of data (such as power grid data or XML tags) could be considered to be both insignificant extra-solution activity and a field of use limitation. See, e.g., Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (limiting use of abstract idea to the Internet); Electric Power, 830 F.3d at 1354, 119 USPQ2d at 1742 (limiting application of abstract idea to power grid data); Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1328-29, 121 USPQ2d 1928, 1939 (Fed. Cir. 2017)”
As such, the following limitations are “both insignificant extra-solution activity and a field of use limitation[s]” as they recite “a data gathering step that is limited to a particular data source“ – see MPEP § 2106.05(h) and MPEP § 2106.05(g): 
the machine tool, which is controlled by a machine controller, comprising a main spindle, feed axes, and position detectors that detect positions of the feed axes, the apparatus comprising:
with the log data storage unit, which is communicatively connected to the position detectors of the machine tool and the machine controller that is configured to output commands to the main spindle and the feed axes based on inputs from a machining program or a manual operation input unit, configured to receive and store log data as at least one of position detection values from the position detectors of the machine tool and position commands from the machine controller,
...with an input of at least one of a position command and a position detection value, the position command and the position detection value are obtained from the machine tool as the log data in the log data storage unit corresponding to a time,...
wherein the machining simulation execution unit uses the log data in the log data storage unit as an input in a range specified by the simulation range specification unit, and refers to models in the machining simulation data storage unit, which is configured to store information ...

A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. See MPEP § 2106.04(d). 

The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 

Step 2B
The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f), wherein this includes “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a 
	A machining simulation apparatus, which is a computing apparatus, configured to...
	...simulation...
	a log data storage unit, a simulation range specification unit, a machining simulation data storage unit, a machining simulation execution unit, a machining simulation display unit, and a log data display unit, 
...which is a processing unit...
with the log data storage unit, ...configured to receive and store log data...
machining simulation data storage unit, which is configured to store information on the ...
and a result of the machining simulation is displayed on the machining simulation display unit, 
	...
wherein the machining simulation display unit is configured to display 

See MPEP § 2106.05(b): “Use of a machine that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not integrate a judicial exception or provide significantly more.”
See MPEP § 2106.05(h): “For instance, a data gathering step that is limited to a particular data source (such as the Internet) or a particular type of data (such as power grid data or XML tags) could be considered to be both insignificant extra-solution activity and a field of use limitation. See, e.g., Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (limiting use of abstract idea to the Internet); Electric Power, 830 F.3d at 1354, 119 USPQ2d at 1742 (limiting application of abstract idea to power grid data); Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1328-29, 121 USPQ2d 1928, 1939 (Fed. Cir. 2017)”
As such, the following limitations are “both insignificant extra-solution activity and a field of use limitation[s]” as they recite “a data gathering step that is limited to a particular data source“ – see MPEP § 2106.05(h) and MPEP § 2106.05(g): 
the machine tool, which is controlled by a machine controller, comprising a main spindle, feed axes, and position detectors that detect positions of the feed axes, the apparatus comprising:
with the log data storage unit, which is communicatively connected to the position detectors of the machine tool and the machine controller that is configured to output commands to the main spindle and the feed axes based on inputs from a machining program or a manual operation input unit, configured to receive and store log data as at least one of position detection values from the position detectors of the machine tool and position commands from the machine controller,
...with an input of at least one of a position command and a position detection value, the position command and the position detection value are obtained from the machine tool as the log data in the log data storage unit corresponding to a time,...
wherein the machining simulation execution unit uses the log data in the log data storage unit as an input in a range specified by the simulation range specification unit, and refers to models in the machining simulation data storage unit, which is configured to store information ...

In addition, the following limitation is adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), i.e. “Selecting a particular data source or type of data to be manipulated:...”, e.g. “iii. Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016);”:
... a manual operation history corresponding to the machining simulation

As such, the claims are directed towards a mental process without significantly more.

Regarding the dependent claims
Claim 2 is reciting a list of elements for the “machining simulation display unit...[to display]”  - the step of displaying is merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f), wherein this includes “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data)...” – wherein this limitation is also adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), i.e. “ Selecting a particular data source or Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016);”
Claim 3 is rejected under a similar rationale as claim 2, and includes an insignificant extra-solution step of mere data gathering for “...an input to the display”
Claim 4 is rejected under a similar rationale as claim 2.

As such, the claims are directed towards a mental process without significantly more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al., “Augmented Reality-assisted Intelligent Window for Cyber-Physical Machine Tools”, Apr. 2017 in view of Wang et al., “Prediction of cutting forces in helical milling process”, 2012

Regarding Claim 1
Liu teaches: 
	A machining simulation apparatus, which is a computing apparatus, configured to perform a machining simulation in a machine tool by controlling a relative position between a tool model and a material model to perform a machining of the material model with the tool model, (Liu, abstract: “...CPMT refers to a CPS-enabled machine tool that integrates
physical machine tool and machining processes with computation and networking capabilities.
Augmented Reality (AR) is used to enable intuitive and efficient human-machine interactions between humans and CPMT. An AR-assisted Intelligent Window for CPMT is proposed. The Intelligent Window is essentially an advanced Human-Machine Interface (HMI) which provides users with intuitive interactions with CPMT. The proposed Intelligent Window consists of four main functional modules, Real-time Control, AR-enabled Process Monitoring, AR-enabled Machining Simulation, and Process Optimization. An AR-assisted Intelligent Window for an EMCO Concept 105 milling machine [example of a machine tool] is developed making use of a touch-screen computer....” – e.g., see figures 1-7 and include sees figure 6(b) for an example of the “AR-enabled machining simulation” 
the machine tool, which is controlled by a machine controller, comprising a main spindle, feed axes, and position detectors that detect positions of the feed axes, the apparatus comprising: (Liu, figure 3 provides a picture of the “Machine tool” as does figure 4 [and other figures] wherein § 4.1 ¶ 1 teaches: “As shown in Fig. 3(a), the EMCO Concept Mill 105 is a 3-axis milling machine with a 10-station rotating turret tool changer. During machining, the tool  hanger moves with the cutting tool in Z-axis vertically while the worktable moves in X- and Y-axis horizontally. The CNC controller of this machine tool is a Fanuc series s21, which has built-in sensors that are able to report some real-time machining parameters (e.g. [feed] axis positions, spindle speed) and error messages.”)
	a log data storage unit, a simulation range specification unit, a machining simulation data storage unit, a machining simulation execution unit, a machining simulation display unit, and a log data display unit,  (Liu, see the abstract and see figures 1-2 for the various modules/units of this system)
with the log data storage unit, which is communicatively connected to the position detectors of the machine tool and the machine controller that is configured to output commands to the main spindle and the feed axes based on inputs from a machining program or a manual operation input unit, configured to receive and store log data as at least one of position detection values from the position detectors of the machine tool and position commands from the machine controller, (Liu, see figure 1 – this shows that the “Sensor signals” are sent to the system for the “Cyber Twin” [a computer running the machining “simulation”], and the “Cyber Twin” system sends back “Commands” to the CNC controller which then outputs these to “Control” the “Machine Tool”, wherein there is a “Database” [example of a log data storage unit] in the “Cyber Twin” system 
to clarify on the commands from the machine controller: § 4.2: “...In order to allow real-time control of the machine tool directly from the Intelligent Window, the communication between the CNC controller and the control software was investigated. The CNC controller communicates with the control software through an Ethernet cable by sending TCP data packets to each other. The control software sends commands to the CNC controller to drive the machine tool while the controller sends real-time feedback data(axis positions, spindle speed, feed-rate and error messages) to the control software....Fig. 5 shows the developed control modes including Memory (Automatic) mode [example of being from a machining program], Jog (Manual) mode, and MDI (Manual Data Input)mode.... [examples of user input]. In the Memory mode, a G-code parser was created to allow users to run blocks of G-code and display the current line of the G-code [example of a machining program, i.e. the program is in G-code] during machining process” – and see figure 5 
to clarify on receiving and storing the log data: § 3.4, ¶ 1 “On the one hand, critical machining data collected from the CNC and sensors (e.g. cutting speeds, feed-rate, forces, vibrations, temperature, cycle time, etc.) are recorded to support the design and process planning optimization.” – as to this including the commands: § 4.2, ¶ 1: “In addition, real-time machining data [including the commands] coming from the CNC controller are displayed on the GUI to show the basic information of current machine tool status.”
wherein the machining simulation is performed by the machining simulation execution unit, which is a processing unit, with an input of at least one of a position command and a position detection value, the position command and the position detection value are obtained from the machine tool as the log data in the log data storage unit corresponding to a time, such that a past actual operating state of the Page 2 of 12machine tool is reproduced in the machining simulation, and a result of the machining simulation is displayed on the machining simulation display unit, (Liu, § 4.2 as cited above, then see § 4.3 including ¶¶ 3-5: “...During real machining process, real-time tool tip positions collected from the CNC controller were recorded and used as reference to render the virtual cutter and tool path as shown in Fig. 6(a). This function significantly enhances the visibility of the machining process especially when chips and coolant are blocking users view in the real machining environment. Combining this AR-enhanced process visualization with the real-time machining data reported by CNC controller and various sensors, advanced AR-enabled process monitoring can be achieved....Then the real-time CNC feedback-based tracking method was used to automatically update the positions of the virtual workpiece and the virtual cutter. During machining simulation, when the virtual cutter reached the position of a binary element, the binary element would be removed so that the material removal simulation can be performed. Fig. 6(b) shows the material removal simulation...Secondly, real-time machining parameters coming from the CNC and sensors are used as the input of the simulation, which means the dynamically changing conditions of the machining environment are also reflected in the simulation process...” and see figures 6-7 – as to the past actual operating state this would have been part of the “real-time” simulation, i.e. the data is first received of a past actual operating state, and then the simulation is performed and results displayed of the past actual operating state
wherein the machining simulation execution unit... and refers to models in the machining simulation data storage unit, which is configured to store information on the tool model that imitates a tool and the material model that imitates a workpiece material, to execute the machining simulation according to the machine tool (Liu, see figures 6-7 which show that the tool and the material are both modelled, e.g. such as for the “Collision detection” shown in figure 7 [which also includes a model of a “virtual dangerous area”] which as per figure 7 is “Outside safe milling volume” and see § 4.3 ¶ 4 for more clarification including: “Firstly, the CAD model of the workpiece was converted [example of using a stored model] to a series of tiny discrete elements represented by a binary array and rendered on the worktable in a predefined position...” – and  a skilled person would have inferred that the tool was also using a stored CAD model, e.g. see figures 6 and 7 which show that the tool has a model associated with it by the green coloring and shows the “machining simulation” )
wherein the machining simulation display unit is configured to display a manual operation history corresponding to the machining simulation (Liu, § 3.1: “Basic control functions including Jog mode, MDI mode, Automatic mode and Emergency Stop are provided to meet different operating requirements. The Jog mode allows users to manually control the machine tool while the MDI mode allows users to input and execute a single line of G-code. In the Automatic mode, a G-code parser is created to allow users to run blocks of G-code, such as a user created G-Code program, or a program generated from a toolpath.” 
then see figure 5(a) and page 284, col. 1, ¶ 1: “In the Memory mode, a G-code parser was created to allow users to run blocks of G-code and display the current line of the G-code during machining process” – and figure 5(a) shows the past lines of code are also displayed wherein the previous lines are an example of a manual operation history as the user is to “run [the] blocks” of code, such as “user created G-code” 
in addition: see figure 4 for the button “Clear Tool Path History” – a skilled person would have inferred that this is the history of the tool path for the various modes, e.g. such as one from one of the other modes (“Jog”/”MDI”) – wherein as per § 3.1 “a program generated from a toolpath”  - i.e. a skilled person would have inferred that “Memory” mode may also use, and display, the operation history from the other modes of operation via the “program generated from a toolpath [history from Jog/MDI modes]”

Liu does not explicitly teach:
... uses the log data in the log data storage unit as an input in a range specified by the simulation range specification unit,...

Wang teaches: 
... uses the log data in the log data storage unit as an input in a range specified by the simulation range specification unit,... (Wang, abstract, teaches a system for “The prediction of cutting forces is important for the planning and optimization of machining process in order to reduce machining damage....” and see figures 1 and 8 which show similar machine tools to Liu, wherein Wang, § 4 ¶ 1 clarifies: “To verify the cutting force model, a series of helical milling operations were performed on DMC75Vlinear 5-axis highspeed machining center,...” then see figure 9 and see § 5.2, ¶ 1: “Cutting force experiments unlikely include a combination of cutting parameters for each case, while the theoretical model can be used to predict the change of the cutting forces when the cutting parameters change; nevertheless, the cutting coefficients need to be corrected according to the above analysis. Thus, the validation of experiments is made hen, the simulated and the measured cutting forces after being filtered at a small time window are drawn in the same figures, as shown in Fig. 9; cutting parameters corresponding to the fitting figures are listed in Table 3.” – i.e. this is an example of using log data/measured data as an input to determine the range of time for the simulation – the “small time window” which as shown in figure 9 is for the range of time from “26” to “27” seconds)

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Liu on a system for a “Cyber-Physical Machine Tool (CPMT),” which includes an “AR-assisted Intelligent Window” (Liu, abstract) with the teachings from Wang on the “prediction of cutting forces...for the planning and optimization of machining process” (Wang, abstract). The motivation to combine would have been that “The prediction of cutting forces is important for the planning and optimization of machining process in order to reduce machining damage.” (Wang, abstract). 


Regarding Claim 2
Liu teaches: 
	The machining simulation apparatus according to claim 1, wherein, on the machining simulation display unit, at least any of ... a spindle rotational speed, a temperature, a tool number, a sequence number of machining program, and a starting command of the machining program obtained from the machine tool as the log data corresponding to the time is displayed.  (Liu, see § 3.4: “On the one hand, critical machining data collected from the CNC and sensors (e.g. cutting speeds, feed-rate, forces, vibrations, temperature, cycle time, etc.) are recorded to support the design and process planning optimization” and § 4.2: “...In addition, real-time machining data coming from the CNC controller are displayed on the GUI to show the basic information of current machine tool status.”
	then see figures 4 and 7, which show that the “spindle [rotational] speed” is also displayed [a skilled person would have inferred that the spindle speed was the rotational speed, as the display shows that the XYZ position, velocity, and acceleration are also displayed] 
	then see figure 5(a) which displays the starting command of the machining program [fig. 5A shows the “G-code” as described in §4.2] and a sequence number of the program [e.g., the “Line Number”] wherein this is at the “Current Line” [corresponding to the current time of the current line]
	to further clarify:  § 3.2: “Firstly, real-time machining data (e.g. positions, speeds, power, temperature, forces, vibrations, current G-code, etc.) are processed and rendered [displayed] on the video stream of the real machining process captured by the camera to provide comprehensive information of the machining processes. Secondly, a virtual cutter [example of a simulated object] and the real-time tool path are rendered [i.e., with the machining data] on the real machining environment...”
as to the tool number: see figure 3(b) which shows numbers, e.g. “2”, “3” for each tool – this is, as per § 4.1, a “10-station rotating turret tool changer” with numbers for each tool in to clarify: see the pertinent prior art of record Haas Automation, VF/HS Series CNC Machine, Programming Workbook, June 2000- - see page 10 which provides examples of the M06 code, e.g. “T1 M06 (½ IN. DIA. STUB DRILL) :TOOL CHANGE TO TOOL #1,” and page 12: “M06 Tool change command along with a tool number will execute a tool change for that tool...”)

Wang teaches:
	a spindle load value, a feed axis load value, (Wang, § 3.3, ¶ 4: “Helical milling experiments are conducted at different feed rates with constant spindle speed and axial depth of cut. The cutting forces in every direction are measured and averaged to obtain mean milling forces at each revolution;” – the “cutting forces in every direction” are examples of load values, wherein this would have included the spindle and feed axis load values as this is in “every direction” with respect to the “spindle” and the feed “axial depth”)

Regarding Claim 3
Wang teaches: 
	The machining simulation apparatus according to claim 1, wherein, on the log data display unit, the log data is displayed in time series, and a range of a time for the machining simulation is specified based on an input to Page 3 of 12the display.  (Wang, § 5.3 ¶ 1 as cited above and 

Regarding Claim 4
Liu teaches:
	The machining simulation apparatus according to claim 1, wherein the machining simulation display unit is further configured to display a block of the machining program which corresponds to the machining simulation. Page 4 of 12 (Liu, § 4.2: “...In order to allow real-time control of the machine tool directly from the Intelligent Window, the communication between the CNC controller and the control software was investigated.... In the Memory mode, a G-code parser was created to allow users to run blocks of G-code and display the current line [example of displaying a block of the program – see fig. 5 which shows a block of the code being displayed] of the G-code during machining process...” – and see figure 5)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
JP 2009053823, JP 2012101289 and JP 2016189149 – these are related Japanese patent documents by at least part of the instant inventive entity to the present invention – see the abstracts and figures 
Eberhard et al., EP-1762919, WO-2009037065, WO-2009037066 – see the abstracts, these are a set of related applications for a “Virtual Machin Tool” to represent a CNC machine, i.e. an example set of systems for simulating CNC machines
Lena, WO-0028393 – see the abstract – this is “for generating a CNC program (78, 80) for machining a part (12)” – see figures 5-12
Fukaya et al., US 2008/0103741 – see the abstract for at least: “To solve this problem, a machining simulation apparatus and a numerical control apparatus according to the present invention can communicate with each other via a communication unit or a storage medium so as to mutually transmit and receive data.” and see figures 1-3 
Hahn et al., US 9,360,861 – see the abstract, see figures 1-4 and figure 6
 Haas Automation, VF/HS Series CNC Machine, Programming Workbook, June 2000
Papoutsidakis, M., et al. "Modern μcontroller implementation for interfacing and driving a 3-dimensional computer numerical control machine." 2016 IEEE 20th Jubilee International Conference on Intelligent Engineering Systems (INES). IEEE, 2016. (Year: 2016) – see the abstract  and figure 3, as well as table I
Rober, Stephen J., and Yung C. Shin. "Modeling and control of CNC machines using a PC-based open architecture controller." Mechatronics 5.4 (1995): 401-420. (Year: 1995) – see the abstract, see § 2.1, see § 3, see figure 11
Rauch, Matthieu, et al. "An advanced STEP-NC controller for intelligent machining processes." Robotics and Computer-Integrated Manufacturing 28.3 (2012): 375-384. (Year: 2012) - – see the abstract, see figures 1-9 – 
Cai, Yi, et al. "Sensor data and information fusion to construct digital-twins virtual machine tools for cyber-physical manufacturing." Procedia manufacturing 10 (2017): 1031-1042. (Year: 2017) – see the abstract, see figures 1-4 and see figure 8 along with the surrounding description 
Heo, Eun-Young, et al. "Process monitoring technology based on virtual machining." Procedia Manufacturing 11 (2017): 982-988. (Year: 2017) – see the abstract, see §2 including the subsections including § 2.3 and also see § 3 ¶¶ 1-2
Kadir, Aini Abdul, Xun Xu, and Enrico Hämmerle. "Virtual machine tools and virtual machining—a technological review." Robotics and computer-integrated manufacturing 27.3 (2011): 494-508. (Year: 2011) – see the abstract and figures  4-5, see §§ 6-7
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A. HOPKINS whose telephone number is (571)272-0537. The examiner can normally be reached Monday to Friday, 10AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/D.A.H./Examiner, Art Unit 2147                                                                                                                                                                                                        
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147